
	
		III
		111th CONGRESS
		1st Session
		S. RES. 237
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2009
			Mr. Warner submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending Blue Star Families for
		  supporting military families and increasing awareness of the unique challenges
		  of military life.
	
	
		Whereas more than 1,000,000 United States troops have
			 served in ongoing operations in Iraq and Afghanistan, including members of the
			 National Guard and Reserve;
		Whereas the millions of immediate family members of United
			 States servicemembers, including spouses, children, and parents, have
			 contributed and sacrificed as well;
		Whereas the families of each servicemember contribute
			 vitally to the strength of the United States Armed Forces;
		Whereas military families, often facing significant
			 challenges such as long separations from loved ones and frequent household
			 moves, are civilians who serve in support of United States
			 servicemembers;
		Whereas Blue Star Families is an organization of family
			 members of active duty, National Guard, and Reserve members of the Armed Forces
			 serving during war time, and connects military families with civilian
			 communities, increases awareness of the unique challenges of military life, and
			 provides morale and support for military families; and
		Whereas, in order for military families to continue to
			 support servicemembers during this extended period of conflict, the Senate and
			 people of the United States should support military families: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 sacrifices made by Blue Star Families as members of military families and as an
			 organization dedicated to all military families and improving the welfare of
			 the United States;
			(2)commends the
			 patriotic efforts of Blue Star Families;
			(3)commends, and
			 offers sincere thanks to, all servicemembers and military families; and
			(4)urges the people
			 of the United States to acknowledge the inspirational sacrifices of military
			 families.
			
